Citation Nr: 0520362	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-00 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 1, 
2000, for the award of a 40 percent rating for post-operative 
residuals of right knee arthroscopy.  

2.  Entitlement to an extension of a temporary total rating 
for convalescence purposes due to service-connected post-
operative residuals of a right knee arthroscopy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993 and from May 1993 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded him a disability rating of 40 percent, 
effective November 1, 2000, for his right knee disability, 
and a temporary total rating for the period from September 
12, 2000, to November 1, 2000, for convalescence purposes.  

He responded by filing a January 2001 Notice of Disagreement 
regarding these determinations, and was sent a November 2001 
Statement of the Case by the RO.  He then filed a January 
2002 VA Form 9, perfecting his appeals of these issues.  In 
January 2005, the veteran testified via videoconference 
before the undersigned acting Veterans Law Judge.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The record does not contain competent evidence of 
limitation of extension of the veteran's right knee prior to 
his October 2000 VA medical examination.  

3.  A temporary total rating was assigned under 38 C.F.R. 
§ 4.30 for the period from September 12, 2000, until November 
1, 2000, based on surgical treatment of the veteran's right 
knee requiring convalescence.

4.  Convalescence required following surgical treatment of 
the veteran's right knee beyond November 1, 2000, is not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 1, 
2000, for a 40 percent evaluation for post-operative 
residuals of a right knee arthroscopy have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  

2.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
arthroscopic surgery of the veteran's right knee have not 
been met.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.30 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 2001 
Statement of the Case and April 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Lake City and 
Gainesville, Florida, and these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 2000, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in November 
2001, in light of the additional development performed 
subsequent to December 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  

II. Earlier effective date

The veteran seeks an effective date prior to November 1, 2000 
for the award of a 40 percent rating for his service-
connected right knee disability.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (2004).  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2) (2004).  

In the present case, the veteran was awarded a 40 percent 
rating effective from November 1, 2000 based on a finding of 
extension limited to 30 degrees, according to an October 2000 
VA examination report.  The Board notes that from September 
12 to November 1, 2000, the veteran was in receipt of a 
temporary total rating for convalescence purposes following 
an arthroscopy of the right knee.  His increased rating claim 
was received on July 12, 2000, accompanied by a June 2000 
magnetic resonance imaging (MRI) report regarding his right 
knee.  This MRI report verified some tearing of the ligaments 
of the right knee, but did not reflect any limitation of 
motion; thus, this report does not indicate any basis upon 
which an increased rating would have been factually 
ascertainable at the time his increased rating claim was 
received.  

Additionally, the evidence of record prior to the veteran's 
July 2000 claim did not reflect an increase in disability at 
that time.  For example, the veteran's last VA orthopedic 
examination, performed in June 1998, noted extension to 0 
degrees and flexion to 130 degrees; neither finding would 
warrant a disability rating in excess of 10 percent at that 
time.  The remainder of the record prior to July 2000 is also 
negative for any objective evidence of an increase in 
disability beyond the veteran's existing 10 percent rating.  
Thus, because the veteran's increase in disability did not 
become evident until his October 2000 VA examination, an 
effective date prior to November 1, 2000, is not warranted.  

At his January 2005 hearing, the veteran argued in essence 
that because his right knee has caused him pain and other 
symptoms since service separation, a 40 percent rating is 
warranted since that time.  However, VA is bound by the 
pertinent laws and regulations regarding the assignment of 
effective dates, and may not assign an effective date prior 
to the date his increased disability became evidence.  The 
veteran's reports of pain of the knee, in and of themselves, 
are not sufficient to warrant an earlier effective date.  

The veteran has also stated he did not receive a Statement of 
the Case following his December 1995 Notice of Disagreement 
filed in response to an April 1995 rating decision which 
granted him a 10 percent rating for his right knee 
disability.  Review of the record indicates the veteran did 
in fact file a Notice of Disagreement which was received in 
December 1995, within a year of the April 1995 decision.  
However, the RO responded in January 1996 by sending a 
Statement of the Case to the veteran at the address provided 
with his Notice of Disagreement.  See 38 C.F.R. § 19.30 
(2004).  In the absence of clear and convincing evidence to 
the contrary, the presumption of regularity that attends the 
administrative functions of the Government attaches.  See 
Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  Thereafter, because the 
veteran did not file a timely substantive appeal, the RO's 
April 1995 rating decision became final, and is not relevant 
to the earlier effective date claim currently before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002).  

In conclusion, the preponderance of the evidence is against 
an earlier effective date for the award of a 40 percent 
disability rating for the veteran's right knee disability, as 
the veteran has not demonstrated an increase in disability 
prior to that time.  As a preponderance of the evidence is 
against the award of an earlier effective date, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Extension of a temporary total rating

The veteran seeks entitlement to an extension of his 
temporary total rating for convalescence purposes.  A 
temporary total rating was originally assigned by the RO for 
the period from September 12, 2000, to November 1, 2000.  

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2004).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2004).  A total rating is effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  
38 C.F.R. § 4.30 (2004).  

For the reasons to be discussed below, the Board finds an 
extension of the veteran's temporary total rating for 
convalescence purposes is not warranted.  

VA medical treatment records confirm the veteran underwent 
arthroscopy of the right knee on September 12, 2000.  The 
operation report noted no complications, and the veteran was 
released from the VA medical center for normal post-operative 
follow-up.  His outpatient follow-up medical appointments 
recorded no indications of infection or other complications, 
and none were noted on his October 2000 VA examination.  At 
his January 2005 hearing, the veteran offered testimony 
reflecting general disability associated with his right knee, 
but did not indicate any unusual post-operative complications 
of his September 2000 surgery.  

The Board has considered the veteran's contentions that 
additional convalescence was required beyond November 1, 
2000, because he continued to experience severe impairment of 
the right knee.  However, the veteran's claim has limited 
merit because he has presented no medical evidence to support 
his contention.  The veteran has not indicated that he had 
been hospitalized for 21 consecutive days and outpatient 
treatment records immediately following the veteran's surgery 
do not indicate additional convalescence was warranted.  
Based on the foregoing, the Board finds there is no legal 
basis for extension of the temporary total evaluation.  A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic, or becomes worse, following his surgery, as such 
a situation is contemplated within the appropriate schedular 
rating.  Consequently, there is no legal basis for providing 
the benefits the veteran seeks.  Hence, an extension of a 
temporary total evaluation beyond November 1, 2000, is not 
warranted.  


ORDER

Entitlement to an effective date prior to November 1, 2000, 
for the award of a 40 percent rating for the veteran's post-
operative residuals of a right knee arthroscopy is denied.  

Entitlement to an extension of a temporary total rating 
beyond November 1, 2000 for convalescence purposes is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


